Pee Cubiam,
The devise of Perry Stark to his daughter, Georgianna, was absolute, for she survived his wife. His provision that if she should die “leaving no issue of her body living at her death,” then over to certain named persons, was not a limitation or curtailment of the devise, but simply alternative or substitutionary and to take effect only on the death of the daughter in his lifetime: Mickley’s App., 92 Pa. 514; Morrison v. Truby, 145 Pa. 540; McAlpin’s Est., 211 Pa. 26. The fee in the farm of the testator undoubtedly vested in the daughter, and the petition for its partition by one having no interest in it was properly dismissed.
Decree affirmed at appellant’s costs.